DETAILED ACTION

This Office action is in response to the amendment filed January 29, 2021.
Claims 1-20 are pending and have been examined.
Claims 1, 2, and 20 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-6, 8, 9, 11-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McFadden (US 2005/0086105) in view of Schmidt (US 2014/0280483). 

Regarding claim 1, McFadden discloses:
receiving, from a server […], a message and a rule, the rule specifying a condition to be satisfied prior to displaying the message in association with the application, the condition corresponding to user interaction with respect to the application (see at least paragraph 39, rule indicates triggering conditions for processing a message unit, rules indicate when to process the message unit, rules may specify to display a message when a user navigates to a specific web page); 
storing the message in local memory (see at least paragraph 39, “In response, message server computer 140 will send the minivan message unit to client ; 
determining that user activity performed with respect to the application satisfies the condition corresponding to the user interaction (see at least paragraph 39, “When an end-user visits the main page (or any web page) of "cars.com", message retriever 121 (see FIG. 2) will send a data packet 121 to message server computer 140 indicating that the end-user is on "cars.com"… When the end-user navigates to the URL "www.cars.com/minivans", context watcher 124 will detect that the minivan message unit has been triggered for processing (i.e., rules 344 of the minivan message Unit have been satisfied)”); and 
in response to the determining, retrieving the message from the local memory, and displaying the message in association with the application (see at least paragraph 39, “Accordingly, context watcher 124 will inform message processor 122 that the message content 342 of the minivan message unit may be displayed.”)
However, McFadden does not explicitly disclose, but Schmidt discloses:
receiving, from a server and independent of user action associated with an application (see at least paragraph 33, server pushes messages to client to update client cache)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McFadden by adapting the teachings of Schmidt to include server side push to update messages.  The combination allows for the server (in this case 

Regarding claim 4, the rejection of claim 1 is incorporated, and McFadden further discloses:
wherein the condition corresponds to a predetermined sequence of user actions to be performed before displaying the message (see at least paragraph 39, “When an end-user visits the main page (or any web page) of "cars.com", message retriever 121 (see FIG. 2) will send a data packet 121 to message server computer 140 indicating that the end-user is on "cars.com"… When the end-user navigates to the URL "www.cars.com/minivans", context watcher 124 will detect that the minivan message unit has been triggered for processing (i.e., rules 344 of the minivan message Unit have been satisfied)”)

Regarding claim 5, the rejection of claim 1 is incorporated, and McFadden further discloses:
wherein the message relates to suggesting a feature or content of the application for a user of the application to engage in, the feature or content relating to the user activity (see at least paragraph 37, “Message content 342 may include computer-readable program code, text, images, audio, video, hyperlink, and other information. A message content 342 may be an advertisement or computer-readable program code for receiving an advertisement to be displayed on a computer screen, for example.”; paragraph 50, “message contents having different 

Regarding claim 6, the rejection of claim 1 is incorporated, and McFadden further discloses:
wherein the retrieving and the displaying are further in response to a determination that a second rule is satisfied, the second rule being independent of the user activity (see at least paragraph 40, “rules 344 may also be extended to take into account additional information relating to an end-user (anonymously identified by a corresponding user ID number) such as the end-user's frequent flyer affiliation, club memberships, type of credit card used, hobbies and interests, and basic demographic information”)

Regarding claim 8, the rejection of claim 1 is incorporated, and McFadden further discloses:
sending, to the server, an indication of the user activity performed with respect to the application, for server-side evaluation in determining a second rule specifying a second condition to be satisfied before displaying a second message in association with the application, the second condition corresponding to second user interaction with respect to the application (see at least paragraph 56, second trigger and presentation)

McFadden further discloses:
requesting content associated with the message based on a determination that the user activity performed with respect to the application has satisfied a predefined portion of the condition corresponding to the user interaction; and receiving the content based on the request (see at least paragraph 39, “When an end-user visits the main page (or any web page) of "cars.com", message retriever 121 (see FIG. 2) will send a data packet 121 to message server computer 140 indicating that the end-user is on "cars.com"… When the end-user navigates to the URL "www.cars.com/minivans", context watcher 124 will detect that the minivan message unit has been triggered for processing (i.e., rules 344 of the minivan message Unit have been satisfied)”)

Regarding claim 11, the rejection of claim 1 is incorporated, and McFadden further discloses:
wherein the message is displayed as at least one of a banner, a window or in full screen (see at least paragraph 34, banners, separate windows, embedded windows)

Regarding claim 12, McFadden discloses:
at least one processor; and  - 32 -Attorney Docket No.: 122202-6415 (P40830US1)a memory including instructions that, when executed by the at least one processor, cause the at least one processor to (see at least figures 1 and 2): 
receive, from a server […], an indication of a message for displaying in association with an application (see at least figure 2; paragraph 22, “a message server computer 140 may also include one or more message units 141 for delivery to a client computer 110. A message unit 141 may contain advertisements”); 
send, to the server and in response to the receiving, a request for the message(see at least paragraph 39, “When an end-user visits the main page (or any web page) of "cars.com", message retriever 121 (see FIG. 2) will send a data packet 121 to message server computer 140 indicating that the end-user is on "cars.com"); 
receive, from the server and in response to the sending, the message (see at least paragraph 39, “In response, message server computer 140 will send the minivan message unit to client computer 110.”); and 
display the message in association with the application when user interaction performed with respect to the application satisfies a pre-determined condition (see at least paragraph 39, “When an end-user visits the main page (or any web page) of "cars.com", message retriever 121 (see FIG. 2) will send a data packet 121 to message server computer 140 indicating that the end-user is on "cars.com"… When the end-user navigates to the URL "www.cars.com/minivans", context watcher 124 will detect that the minivan message unit has been triggered for processing (i.e., rules 344 of the minivan message Unit have been satisfied). Accordingly, context watcher 124 will inform message processor 122 that the message content 342 of the minivan message unit may be displayed.”)
However, McFadden does not explicitly disclose, but Schmidt
receive, from a server and based on a server-side push operation (see at least paragraph 33, server pushes messages to client to update client cache)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McFadden by adapting the teachings of Schmidt to include server side push to update messages.  The combination allows for the server (in this case the advertising provider) to maintain the most up to date advertising information.  

Regarding claim 13, the rejection of claim 12 is incorporated.  However, McFadden does not explicitly disclose, but Schmidt discloses:
wherein the message corresponds to an update to a prior message (see at least paragraph 33, server sends updates to a cache)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McFadden by adapting the teachings of Schmidt to include updating the messages stored in the cache.  The combination allows for maintaining the most up to date advertising to present to the client from the cache.  

Regarding claim 14, the rejection of claim 12 is incorporated, and McFadden further discloses:
wherein the message corresponds to a new message (see at least paragraph 39, “In response, message server computer 140 will send the minivan message unit to client computer 110.”; paragraph 31, “Message server computer 140 may examine message unit list 324 to prevent sending multiple copies of the same message unit to client computer 110.”)

Regarding claim 16, the rejection of claim 12 is incorporated, and McFadden further discloses:
wherein the pre-determined condition corresponds to a predetermined sequence of user actions to be performed before displaying the message (see at least paragraph 39, “When an end-user visits the main page (or any web page) of "cars.com", message retriever 121 (see FIG. 2) will send a data packet 121 to message server computer 140 indicating that the end-user is on "cars.com"… When the end-user navigates to the URL "www.cars.com/minivans", context watcher 124 will detect that the minivan message unit has been triggered for processing (i.e., rules 344 of the minivan message Unit have been satisfied)”)

Regarding claim 17, the rejection of claim 12 is incorporated, and McFadden further discloses:
wherein the message relates to suggesting a feature or content of the application for a user of the application to engage in, the feature or content relating to the user interaction (see at least paragraph 37, “Message content 342 may include computer-readable program code, text, images, audio, video, hyperlink, and other information. A message content 342 may be an advertisement or computer-readable program code for receiving an advertisement to be displayed on a computer screen, for example.”; paragraph 50, “message contents having different artworks, sales pitches, graphics, and the like may be prepared and then specified in message content 342 of corresponding message units 141.”)

Regarding claim 18, the rejection of claim 12 is incorporated, and McFadden further discloses:
wherein the pre-determined condition is specified by a first rule received from the server (see at least paragraph 39, rule indicates triggering conditions for processing a message unit, rules indicate when to process the message unit, rules may specify to display a message when a user navigates to a specific web page)

Regarding claim 19, the rejection of claim 18 is incorporated, and McFadden further discloses:
wherein the message is displayed in response to a determination that a second rule is satisfied, the second rule being different than the first rule and independent of the user interaction (see at least paragraph 40, “rules 344 may also be extended to take into account additional information relating to an end-user (anonymously identified by a corresponding user ID number) such as the end-user's frequent flyer affiliation, club memberships, type of credit card used, hobbies and interests, and basic demographic information”)

Regarding claim 20, the scope of the instant claim does not differ substantially from that of claim 1 and is rejected for the same reasons.

Claims 2, 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McFadden (US 2005/0086105), in view of Schmidt (US 2014/0280483), and further in view of Schunder (US 2012/0041633).

Regarding claim 2, the rejection of claim 1 is incorporated.  However, McFadden and Schmidt do not explicitly disclose, but Schunder discloses:
wherein the condition corresponds to a minimum number of times that a predefined user action is to be repeated before displaying the message (see at least paragraph 61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McFadden and Schmidt by adapting the teachings of Schunder to include predetermined number of times user interactions.  The combination tracks the number of interactions to prevent a user from being overwhelmed with too many interactions.  So in the example case, the display message may be indicating a prevention of interaction for a time period.

Regarding claim 3, the rejection of claim 2 is incorporated.  However, McFadden and Schmidt do not explicitly disclose, but Schunder discloses:
maintaining a count of the number of times the predefined user action has been performed, wherein the count is maintained across multiple executions of the application (see at least paragraph 61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McFadden and Schmidt by adapting the teachings of Schunder to include predetermined number of times user interactions.  The combination tracks the number of interactions to prevent a user from being overwhelmed with too many interactions.  So in the example case, the display message may be indicating a prevention of interaction for a time period.

Regarding claim 15, the rejection of claim 12 is incorporated.  However, McFadden and Schmidt do not explicitly disclose, but Schunder discloses:
wherein the pre-determined condition corresponds to a number of times that a predefined user action is to be performed before displaying the message (see at least paragraph 61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McFadden and Schmidt by adapting the teachings of Schunder to include predetermined number of times user interactions.  The combination tracks the number of interactions to prevent a user from being overwhelmed with too many interactions.  So in the example case, the display message may be indicating a prevention of interaction for a time period.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McFadden (US 2005/0086105), in view of Schmidt (US 2014/0280483), and further in view of in view of Eagle (US 2006/0242587).

Regarding claim 7, the rejection of claim 6 is incorporated.  However, McFadden and Schmidt do not explicitly disclose, but Eagle
wherein the second rule sets a limit on a number of messages to display with respect to the application over a given time period (see at least claim 33)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McFadden and Schmidt by adapting the teachings of Eagle to include a max number of messages to display within a period of time.  The combination prevents potential message fatigue by presenting too many messages too frequently.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McFadden (US 2005/0086105), in view of Schmidt (US 2014/0280483), and further in view of in view of Luna (US 2012/0179801).

Regarding claim 10, the rejection of claim 1 is incorporated, and McFadden further discloses:
wherein the message is displayed on a first device associated with a user account (see at least paragraph 28, user ID; paragraph 34, display message), 
However, McFadden and Schmidt do not explicitly disclose, but Luna discloses:
the method further comprising: clearing a cache on the first device with respect to the user activity; and sending, to the server, a notification for notifying one or more second devices associated with the user account to clear their respective caches with respect to the user activity (see at least paragraphs 133 and 231)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McFadden and Schmidt by adapting the teachings of Luna to include clearing the cache.  The combination allows for the most up to date information .  

Response to Arguments
Rejection of claims under §102(a)(1) and §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  Applicant asserts relating to claim 12 that McFadden does not disclose receiving from a server and based on a server-side push operation an indication of a message for displaying in association with an application or that a request is sent in response to the receiving.  Applicant states the combination of McFadden and Schmidt do not disclose sending in response to the receiving a request for the message.  Applicant states Schmidt’s push operation does not result in sending a request for a message.  
Examiner respectfully disagrees.  McFadden discloses the messaging limitations and Schmidt is provided for disclosing that the “receive, from a server…an indication of a message for displaying” may be done via a push operation.  Therefore the combination discloses “receive, from a server and based on a server-side push operation, an indication of a message for displaying.”
Applicant asserts relating to claim 2 that Schunder does not disclose a minimum number of times a user action is to be repeated before displaying a message.  Examiner respectfully disagrees.  Schunder discloses when a user action count exceeds a threshold or when a minimum user action count is reached.  In the specific example after a minimum number of user interactions the interface may be locked.  Therefore the prior art does disclose a minimum number of times a user action is to be repeated before displaying a message.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        
	
	
	/DOON Y CHOW/            Supervisory Patent Examiner, Art Unit 2194